HAWKINS, Judge.
— Conviction is for robbery, punishment being ten years in the penitentiary.
The record before us contains no notice of appeal. Art. 827 C. C. P., in part, provides that “An appeal is taken by giving notice thereof in open court at the term of court at which conviction is had, and having the same entered of record * *
Notice of appeal given and entered as required by the statute is essential to the jurisdiction of this court, and unless such notice is shown the appeal will be dismissed. For authorities see collation in Note 2 under said article in Vernon’s C.. C. P. of Texas, Vol. 3, page 197.
The appeal is dismissed.